DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Amendment
It is acknowledged that claims 1, 9 and 10 were amended.
Claims 1-17 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 10 have been considered but are not persuasive.  Regarding the limitation, “wherein each conditional entry includes one of the at least one modification that is conditional on the value assigned to the state of the transaction such that the result of the reading each object depends on the state of the transaction at the time of reading the object.”  Applicant submits that (1) Burger’s “core status” is not taught as including any modifications and (2) statuses including whether an instruction block is ready to commit or being committed is not conditional such that the result of reading each object depends on the state of the transaction at the time of reading the object.  
With respect to Applicant’s arguments (1 and 2).  The claims describe the modification as, “the modifying further comprises adding at least one conditional entry to each object where in the conduction includes one of the at least one modification that is conditional to the value assigned to the state”.  As stated in the claims, it appears that the modification is the action of adding a conditional entry.  The claims fails to specifically describe the modification as described in paragraph [0041] of the instant specification.  Where the modification may be, remove object x from metadata.  As such, given the broadest interpretation of the claim limitation, the modification of the object can include adding a conditional entry to the object based on the conditional state of the transaction.  Paragraph [0065] describes, using the flag in the header of the instruction block (e.g. object) to indicate special instruction requirements for the instruction block.  Examiner is interpreting the indication of a flag or not having a flag (e.g. modifying the object by adding conditional entry) to indicate special instruction execution requirements of the instruction block (e.g. object) to indicate special instruction execution requirements for the instruction block.  It is further described that the flag in the header would indicate that block of the instruction block cannot execute a new instruction block until the block is synchronized e.g. the transaction for the block is in a wait to commit state or idle state (e.g. the flag is conditional on the value assigned to the state of the transaction).  As such, during wait to commit or idle state, the object is not being read.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al. (US 20160070589 A1) in view of Burger (US 20170083343 A1).
Regarding claim 1, Vermeulen et al. (US 20160070589 A1) discloses:
a system for transaction management, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: assign a transaction identifier (ID) to a transaction, wherein the transaction includes at least one modification to at least one object stored in a storage system;
assign a value to a state of the transaction, wherein the value assigned to the state of the transaction initially indicates that the transaction is in progress, at least by paragraph [0075] “Application state records may also be referred to as state transition records herein. As shown, an application state record 320 may comprise an indication of the type 302 of the transition--e.g., whether an approval of a requested state transition is being recorded, or whether a commit of an approved state transition is being recorded” where approval of requested state transition is the value assigned to the state of the transaction indicated that the transaction is still in progress)
and update the state of the transaction  when a termination event occurs,
But Vermeulen fails to specifically disclose: modify the at least one object, wherein the modifying further comprises adding at least one conditional entry to each object, wherein each conditional entry includes one of the at least one modification that is conditional on the state of the transaction such that a result of reading each object depends on the state of the transaction at the time of reading the object
However, Burger teaches the above limitations at least by (paragraph [0065] describes, using the flag in the header of the instruction block (e.g. object) to indicate special instruction requirements for the instruction block.  Examiner is interpreting the indication of a flag or not having a flag (e.g. modifying the object by adding conditional entry) to indicate special instruction execution requirements of the instruction block (e.g. object) to indicate special instruction execution requirements for the instruction block.  It is further described that the flag in the header would indicate that block of the instruction block cannot execute a new instruction block until the block is synchronized e.g. the transaction for the block is in a wait to commit state or idle state (e.g. the flag is conditional on the value assigned to the state of the transaction).  As such, during wait to commit or idle state, the object is not being read.)
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention filed/made to incorporate the teaching of Burger into the teaching of Vermeulen as they related to managing transactions one having ordinary skill in the art would have been motivated to use such a modification for the purpose of identifying and committing independent instruction blocks which prevents a stalled independent block that was emitted before a later independent block therefore would be less likely to block or delay the committing of the later independent block as taught by Burger in para. 0093
As per claim 2, claim 1 is incorporated and Vermeulen discloses:
wherein a first conditional entry of the at least one conditional entry is identified during a read of one of the at least one object, wherein a read result of the read is based on the first conditional entry and a current state of the transaction, at least by (paragraph [0217] “transaction MPT1 which includes (a) a write W1 to a partition P1 of a storage group, where W1 depends on a result of an earlier read R1 directed to P1, and (b) a write W2 to a partition P2, where W2 depends on a result of an earlier read R2 directed to P2. In this example, log-based transaction managers LTM1 and LTM2 are designated to detect read-write conflicts with respect to P1 and P2 respectively. In one embodiment, a commit request CR1 (which includes a write descriptor for W1 and a read descriptor RD1 for R1) may be sent by a client-side component CSC1 to LTM1. In at least some embodiments, the read descriptor RD1 may include the kinds of read repeatability verification metadata and state transition indicators discussed earlier, e.g., with respect to FIG. 32-FIG. 38. Using RD1 and LTM1's log of committed writes, LTM1 may determine whether CR1 has locally-detectable conflicts, i.e., conflicts that can be identified using the information available at LTM1. If no conflicts are found by LTM1 using its log and RD1, LTM1 may designate CR1 as conditionally committable, and insert a conditional commit record in LTM1's log. The client-side component CSC1 may be informed that W1 has been designated as conditionally committable”)
As per claim 3, claim 2 is incorporated and Vermeulen discloses:
wherein the read result is further based on whether a state indicated by the first conditional entry matches the current state of the transaction, at least by (paragraph 
As per claim 4, claim 1 is incorporated and Vermeulen discloses:
wherein the state of the transaction when the transaction ID is updated is at least one of: committed, and cancelled, at least by (paragraph [0084] “Each application whose state transitions are managed using a replication DAG may have its own set of acceptance criteria for requested state transitions, and at least in some cases the contents of the STR may be used to decide whether the transition should be accepted or rejected. In some implementations, operational conditions may also or instead be used for accepting/rejecting requested state transitions--e.g., if the workload level at the acceptor node or at other nodes of the DAG is at or above a threshold, the state transition may be rejected. If the transition meets the acceptance criteria (as detected in element 604), a new approval sequence number may be generated for the accepted STR (element 607), e.g., by incrementing a counter value or by obtaining some other monotonically increasing logical timestamp value. A record indicating that the transition was approved may be stored in local storage, together with the sequence number 
As per claim 5, claim 1 is incorporated and Vermeulen discloses:
wherein the termination event is any one of: completion, cancellation, and failure, at least by (paragraph [0160] “If the replication succeeds (e.g., if a sufficient number of copies of the commit record are stored successfully at respective storage devices) (as detected in element 2522), the transaction's commit may be considered complete. If for some reason the required number of replicas is not stored, the transaction may still be rejected/aborted” paragraph [0204] “the transaction failed”)
As per claim 6, claim 1 is incorporated and Vermeulen discloses:
wherein the termination event is completion of the transaction, wherein the modifying is retried when a failure occurs during the modifying, at least by (paragraph [0204] “If a read-write conflict is detected (e.g., as a result of a determination using an RRVM included in one of the read descriptors) that either R1 or R2 is not repeatable because a subsequent write has changed the result set that would be returned if the read request were re-submitted, the candidate transaction may be rejected. In such a scenario, the client-side component may re-try the reads R1 and R2 in the depicted embodiment, obtaining new results sets and read descriptors, and generate a new candidate transaction commit request for submission to the LTM. Such retries may be attempted some threshold number of times before one of the attempts succeeds, or before the end-user on whose behalf the transaction is being requested is informed that the transaction failed”
As per claim 7, claim 1 is incorporated and Vermeulen discloses:
wherein the state of the transaction is stored in a block, wherein the block is assigned an instance ID indicating an instance of an application to which the block is allocated, wherein the state of the transaction ID is changed to cancelled when the instance of the application indicated by the instance ID has failed, at least by (paragraph [0084] “Each application whose state transitions are managed using a replication DAG may have its own set of acceptance criteria for requested state transitions, and at least in some cases the contents of the STR may be used to decide whether the transition should be accepted or rejected. In some implementations, operational conditions may also or instead be used for accepting/rejecting requested state transitions--e.g., if the workload level at the acceptor node or at other nodes of the DAG is at or above a threshold, the state transition may be rejected. If the transition meets the acceptance criteria (as detected in element 604), a new approval sequence number may be generated for the accepted STR (element 607), e.g., by incrementing a counter value or by obtaining some other monotonically increasing logical timestamp value. A record indicating that the transition was approved may be stored in local storage, together with the sequence number (element 610).”)
As per claim 8, claim 1 is incorporated and Vermeulen discloses:
wherein the storage system is a distributed storage system, at least by (paragraph [0247] “highly-available approach to distributed storage application management”)

Claim 9 recite equivalent claim limitations as claim 1 above, except that they set forth the claimed invention as non-transitory computer readable medium; Claims 10-17 recite equivalent claim limitations as claims 1-8 above, except that they set forth the claimed invention as a method, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS TRUONG/Primary Examiner, Art Unit 2152